—In an action to foreclose a mortgage, Stephen R. Pergolizzi, the former receiver of the mortgaged property, appeals from an order of the Supreme Court, Kings County (Ramirez, J.), dated May 25, 1994, which granted the motion of the defendants Konstanti*584nos Lambrakos, Demetrios Karellas, and Anthony Latona for leave to continue prosecuting an action against him in the Supreme Court, Richmond County, entitled Konstantinos Lambrakos, Demetrios Karellas, and Anthony Latona v Stephen R. Pergolizzi, Index No. 10916/93.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendants leave to continue prosecuting a negligence action against the appellant, the former court-appointed receiver of the mortgaged property (see, e.g., Copeland v Salomon, 56 NY2d 222). Thompson, J. P., Altman, Krausman and Goldstein, JJ., concur.